Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this Track One application filed on 10/15/20
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-12, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al. (US 5,597,451).
Regarding claims 1 and 18, Nagai et al. discloses a continuous liquefaction and filtration system and method of processing solid waste plastic (col.2, lines 30-44), comprising:
A first device (Fig.5:1, 15, 9, 16, 17, and 23) configured to melt and filter (col.5, lines 27-45) solid waste plastic material to form molten plastic;
A second device (Fig.5:30, 34, 33, 35, 32, and 32a) in communication with the first device, and configured to receive the molten plastic;
A feeding system (Fig.5:8, 7, and 5) in communication with the first device, and configured to feed waste plastic material to the first device;
A plurality of extractors (Fig.5:15, 17, 16, 23, 34, 33, 35, 32, and 32a), the plurality of extractors including a first extractor (Fig.5:15, 17, 16, 23) and a second extractor (Fig.5:34, 33, 35, 32, and 32a), the first extractor disposed on the first device (Fig.5:1, 15, 9, 16, 17, and 23) and configured to remove molten plastic from the first device and the second extractor disposed on the second device (Fig.5:30, 34, 33, 35, 32, and 32a) and configured to remove molten plastic from the second device; 
providing a liquefaction and filtration system (Fig.5:) having a first device (Fig.5:1, 15, 9, 16, 17, and 23) configured to melt and filter solid waste plastic material forming molten plastic; a second device (Fig.5:30, 34, 33, 35, 32, and 32a) in communication with the first device, and configured to receive the molten plastic, a feeding system (Fig.5:8, 7, and 5) in communication with the first device, and configured to feed waste plastic material to the first device, a plurality of the plurality of extractors (Fig.5:15, 17, 16, 23, 34, 33, 35, 32, and 32a) including a first extractor (Fig.5:15, 17, 16, 23) and a second extractor (Fig.5:34, 33, 35, 32, and 32a), the first extractor disposed on the first device and configured to remove molten plastic from the first device and the second extractor disposed on the second device and configured to remove molten plastic from the second device, and a vacuum unit (Fig.1:20) in communication with the first device and the second device, the vacuum unit configured to control a pressure level within the continuous liquefaction and filtration system; providing solid waste plastic, and
inserting the solid waste plastic material into the first device through the feeding zone (col.6, lines 50-68 through col.7, lines 1-63); heating the solid waste plastic material in the first device (col.6, lines 50-68 through col.7, lines 1-63), forming molten plastic; extracting the molten plastic with one of the plurality of extractors (col.6, lines 50-68 through col.7, lines 1-63); sending a portion of the molten plastic to second device and recirculating (col.7, lines 1-5) another portion of the molten plastic in the first device; and extracting the melt polymers with a second extractor.
Regarding claim 2, Nagai et al. discloses that the feeding system has a pre-chamber (Fig.5:8), a chamber (Fig.5:5) disposed in series on a top of the first device, and the pre-chamber and the chamber are selectively separated by a door (Fig.5:7).
Regarding claim 10, Nagai et al. discloses that each of the extractors has a motor (Fig.5:13), a screw, and a plurality of valves (Fig.5:17 and 34).
Regarding claim 11, Nagai et al. discloses a vacuum unit (Fig.1:20) in communication with the first device and the second device, the vacuum unit configured to control a pressure level within the continuous liquefaction and filtration system.
Regarding claim 12, Nagai et al. discloses that the vacuum unit has a filter, an atmosphere controller, a vacuum pump (Fig.1:20), and a bubbler, each in communication with the first device.
Regarding claim 17, Nagai et al. discloses that the first device includes a pump (Fig.5:35), the pump in communication with the second device, the pump (col.7, lines 2-5) is configured to selectively send the molten plastic to one of the first device or the second device.
Regarding claim 20, Nagai et al. discloses that the steps of heating the solid waste plastic material and extracting the molten plastic occur under vacuum conditions (col.8, lines 38-50).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 5,597,451) as applied to claims 2, 18, and further in view of Tharpe, Jr. (US 9,464,234 B1).
Regarding claims 13 and 19, Nagai et al. appears silent to disclose using an automatic extraction wire system that is disposed in the pre-chamber, and also appears silent to disclose the step of cleaning the equipment in a slow pyrolysis mode.
Tharpe, Jr. discloses an apparatus and a method using pyrolysis reactions for the production of energy products using biomass (col.1, lines 18-22) that includes a cyclone separator (Fig.1:80; considered as the automatic extraction wire system) in order to separate solids from exhaust (col.11, lines 43-45). Tharpe, Jr. also teaches a clean in place procedure in a pyrolysis mode (col.25, lines 32-37) in order to provide an apparatus that continuously remain operational. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Tharpe, Jr. cyclone separator/clean-in-place step to Nagai et al. system and method in order to separate solids from exhaust and to provide a system that continuously remain operational.

Allowable Subject Matter
Claims 3-9, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 3, 8, 9, and 15, the closest prior art of record (Nagai et al. and Tharpe, Jr.) does not teach or fairly suggest providing a clear zone that includes temperature/pressure sensors; and also does not teach or fairly suggest providing in series, a feeding zone, a compression zone, and a cooling zone. Claims 4-7, and 16 are objected to due to their dependencies from claims 3, 8, and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798